UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4694


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID EZEL SIMPSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Lacy H. Thornburg,
District Judge. (5:02-cr-00043-LHT-1)


Submitted:    April 9, 2009                 Decided:   April 21, 2009


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, Rahwa
Gebre-Egziabher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant. Gretchen C. F.
Shappert, United States Attorney, Mark A. Jones, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David      Ezel     Simpson     appeals     his   thirty-six       month

sentence imposed on revocation of his supervised release.                            We

affirm.

              On appeal, Simpson argues that the sentence imposed is

plainly unreasonable because the district court erred by failing

to explain adequately its reasons for imposing the sentence.

Simpson   does      not     challenge     the    district   court’s       decision   to

revoke his supervised release or its guidelines calculations.

The Government responds that the district court’s sentence is

not unreasonable.

              In United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.   2005),       we    held     that     “revocation     sentences       should   be

reviewed to determine whether they are ‘plainly unreasonable’

with regard to those [18 U.S.C.] § 3553(a) factors applicable to

supervised release revocation sentences.”                   Although the district

court must consider the Chapter Seven policy statements and the

requirements of 18 U.S.C. § 3583 (2006), “the court ultimately

has broad discretion to revoke its previous sentence and impose

a term of imprisonment up to the statutory maximum.”                           Crudup,

461    F.3d    at     439       (internal     quotation     marks     and     citation

omitted).       A     sentencing        court    must     provide     a     sufficient

explanation of the sentence to allow effective review of its

reasonableness on appeal.                 See United States v. Moulden, 478

                                             2
F.3d 652, 657 (4th Cir. 2007) (probation revocation).              However,

the court need not “robotically tick through § 3553(a)’s every

subsection.”     Id. (quoting United States v. Johnson, 445 F.3d

339, 345 (4th Cir. 2006)).

            Our review of the record in this case convinces us

that the district court’s reasons for its sentencing decision

are sufficiently apparent from the record.        We conclude that the

sentence is neither procedurally nor substantively unreasonable.

See United States v. Finley, 531 F.3d 288, 297 (4th Cir. 2008)

(applying Gall v. United States, 128 S. Ct. 586, 597 (2007), in

reviewing    a   sentence     to    determine   if   it     is      plainly

unreasonable).

            Simpson also asks the court to revisit our holding in

Crudup and instead find that a reasonableness inquiry applies to

revocation sentences.       However, even if we were inclined to do

so, a panel of this court cannot overrule the decision of a

prior panel.     See United States v. Roseboro, 551 F.3d 226, 234

(4th Cir. 2009).

            We therefore affirm Simpson’s sentence.             We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED



                                    3